409 F.2d 1359
69-1 USTC  P 9425
Jose V. FERRER, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 527, Docket 32888.
United States Court of Appeals Second Circuit.
Argued May 20, 1969.Decided May 20, 1969.

Timothy P. Walsh, New York City (Hardin, Hess, Eder & Rashap, New York City, on the brief), for petitioner-appellant.
Benjamin M. Parker, Washington, D.C.  (Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson and Crombie J. D. Garrett, Attys., Department of Justice, on the brief), for respondent-appellee.
Before LUMBARD, Chief Judge, FEINBERG, Circuit Judge, and TIMBERS, District Judge.1
PER CURIAM:


1
We affirm in open court the decision of the Tax Court reported at 50 T.C. No. 19 (1968), which held that Jose V. Ferrer was not a bona fide resident of a foreign country or countries during the calendar year 1962, as provided by Section 911(a)(1), Internal Revenue Code of 1954, so as to avoid liability for income taxes, and determined a deficiency of $122,840.18 after allowing certain deductions for unreimbursed business expenses and disallowing other such claimed expenses.



1
 Sitting by designation